EXHIBIT 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into effective as of April 1,
2007, by Michael D. Brown (“Consultant”) and Cotton Commercial USA LP
(“Company”).  The Consultant and the Company are referred to as the “Parties.”

In consideration of the mutual covenants and conditions contained in this
Consulting Agreement, and for other good and valuable consideration, the Parties
agree as follows:

1.             Services:  Consultant will provide, on a non exclusive basis, the
Company with the following services: strategic planning, government relations,
lobbying, marketing, investor-relations and consulting on management issues
(“Services”).   In connection with providing the Services, Consultant will
accomplish the following during the Term (as defined below):  (a) Devise a plan
for strategically placing Company before appropriate decision-makers in
government to facilitate government contracts and acquisitions, including at the
state, federal and international levels, (b) design and implement a legislative
campaign to engage the support of appropriate senators, members of congress and
administration officials, state government officials and local government
officials, (c) assist the company in marketing its products and services, (d)
engage in appropriate speaking engagements on behalf of the Company; (e) assist
the Company in the design and delivery of educational programs for its
customers. Consultant represents and warrants that his actions and performance
hereunder are and will be in full compliance with all applicable federal, state,
and local laws, rules and regulations; that he has, and will maintain throughout
the Term of this Agreement, all licenses, franchises, permits, authorizations
and approvals materially necessary for the lawful conduct of its business and
[that there is no action, suit, claim, investigation or proceeding pending or,
to the best of its knowledge, threatened against it that, if adversely decided,
might adversely affect his ability to enter into this Agreement or performance
of his obligations hereunder.

2.             Term of Agreement:  This Agreement will begin on the effective
date of this Consulting Agreement and continue for 12 months, unless terminated
earlier pursuant to the terms of this Consulting Agreement (“Term”).

3.             Independent Contractor:  Consultant agrees he is an independent
contractor and not an employee therefore, not eligible for company benefits.

4.             Compensation:  The Company will pay Consultant each of the
following for his Services:

(a)           A monthly retainer fee of $10,000, payable on the first day of
each month.

(b)                                 Upon submission of invoices, receipts or
vouchers, the Company will pay or reimburse the Consultant for reasonable
expenses incurred by the Consultant in the performance of the Services that are
agreed to by the Company.  Reasonable expenses include travel, lodging, meal
expenses, and transportation.  The Company will make payment for these expenses
within 30 days after Consultant submits an expense reimbursement request to
Company.

1


--------------------------------------------------------------------------------


(c)                                  Consultant shall receive a commission equal
to 1.5% of job specific revenues following these terms:

1.                                       The job specific revenues were the
result of your direct sale of the project; and

2.                                       If a Preferred Client Program (PCP)
Contract is signed or initiated on behalf of the Consultant Client and job
specific revenues are generated and collected during the term of this Agreement.

(d)                                 Consultant is not eligible for commission
under the following circumstances:

1.                                       If the Company has previously
dispatched sales or marketing representatives to a loss and the consultant is
engaged to provide assistance to sign the loss.

2.                                       If job specific revenues are generated
as a result of a speaking engagement by the consultant for the benefit of the
Company.

3.                                       If any job specific revenues are
generated by any of the Consultants clients or PCP contracts that we secured or
executed during the term of this Agreement, provide additional job specific
revenues during a period that extends beyond the Term of this Agreement.

4.                                       When less than the total invoice for
job specific revenues are paid whether by reason of the Consultant Client’s
bankruptcy, insolvency, or any other reason whatsoever, Company will pay
Consultant the commission based on the amounts actually paid to Company by
Consultant Client(s).  In the event Company, in its reasonable discretion, deems
an account uncollectible, in whole or in part, whether by reason of the
Consultant’s Client’s bankruptcy, insolvency, or any other reason whatsoever,
Company is not required to pursue collection of such funds and no commission
will be paid on such uncollected funds.

All commissions will be paid quarterly on the 15th following the end of each
quarter of the fiscal year.

5.             Confidential & Proprietary Information:  The Company proposes to
disclose certain of its confidential and proprietary information (the
“Confidential Information”) to Consultant.  Confidential Information includes
all data, materials, products, technology, computer programs, specifications,
manuals, business plans, software, marketing plans, business plans, financial
information, and other information disclosed or submitted, orally, in writing,
or by any other media, to Consultant by the Company.  Consultant agrees that the
Confidential Information is to be considered confidential and proprietary to the
Company and Consultant will hold the same in confidence, will not use the
Confidential Information other than for the purposes of his business with the
Company, and will disclose it only to employees with a specific need to know. 
Consultant will not disclose, publish or otherwise reveal any of the
Confidential Information received from the Company to any other party whatsoever
except with the

2


--------------------------------------------------------------------------------


specific prior written authorization of the Company. Such confidentiality exists
indefinitely beyond the term of this Agreement.

6.             Termination:  This Consulting Agreement may be terminated by
either party upon 90 days written notice given to the other at the addresses in
this Agreement or in person.

7.             Entire Agreement:  This Consulting Agreement supersedes all
previous oral and written agreements and constitutes the entire Consulting
Agreement related to consulting between Consultant and Company and may only be
amended by mutual written consent of both Parties.

8.             Notice:  All notices or other communications to be given pursuant
to this Consulting Agreement must be in writing and will be deemed to have been
duly given when received if personally delivered; the day after it is sent, if
sent for next day delivery to a domestic address by recognized overnight
delivery service; upon receipt, if sent by certified or registered mail, return
receipt requested; and upon confirmed transmission if sent by facsimile.  Notice
will be provided to the addresses for each party as follows:  Michael D. Brown,
P. O. Box 4544, Boulder, Colorado  80306-4544, facsimile number (202) 330-5475;
Cotton Companies 5443 Katy Hockley Cut-Off, Katy, Texas 77493. By written notice
to the other, either party may change the address to which such notices or
communications are to be sent.

9.             Severability:  If any of the terms and conditions of this
Consulting Agreement are held by any court of competent jurisdiction to
contravene or to be invalid under the laws of any political body having
jurisdiction over the subject matter, such contravention or invalidity will not
invalidate the entire Consulting Agreement, but instead, the Consulting
Agreement will be construed as if not containing the particular provision or
provisions held to be invalid.  The rights and obligations of the Parties will
be construed and enforced accordingly and this Consulting Agreement will remain
in full force and effect.  Without compromising any legal or contractual right,
the Parties agree to cooperate in any revision of the Consulting Agreement that
may be necessary to meet the requirements of law.

10.           Assignment:  This Consulting Agreement will not be assigned by
either party without the written consent of the other party.

11.           Amendment and Waiver.  This Consulting Agreement may not be
amended, modified or altered except by a written instrument executed by all the
Parties.  No waiver of any of the provisions of this Agreement will be deemed,
or will constitute, a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver.  No waiver will be binding
unless executed in writing by the party making the waiver.

12.           Governing Law:  This Agreement is to be governed by and construed
in accordance with the laws of the State of Texas.  Venue will be in Harris
County, Texas.

13.           Attorneys’ Fees.  The fees and costs, including reasonable
attorneys’ fees, incurred by any party to this Agreement as a result of any
dispute arising under or related to this Agreement will be awarded to the
prevailing party.

14.           Representation by Counsel; Interpretation.  Each party to this
Agreement has had the opportunity to be represented by counsel.  Accordingly,
any rule of law or decision which would require interpretation of any claimed
ambiguities in this Agreement against the party that drafted it has no

3


--------------------------------------------------------------------------------


application and is expressly waived.  The provisions of this Agreement will be
interpreted in a reasonable manner to affect the intent of the Parties.

15.           Counterparts.  This Consulting Agreement and any amendment to it
may be executed in one or more counterparts which together will constitute a
single agreement.  Fax signatures are valid and binding.

16.           Headings.  Section and other headings contained in this Agreement
are for convenience of reference only and will not affect in any way the meaning
or interpretation of this Agreement.

 

 

 

 

 

 

 

Cotton Commercial USA LP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael D. Brown

 

 

 

 

 

/s/ Troy Crochet

Michael D. Brown

 

 

 

 

 

By:

 

Troy Crochet

 

 

 

 

 

 

 

 

Its:

 

President

Date:

 

4/2/07

 

 

 

 

 

Date:

 

4/4/07

 

 

4


--------------------------------------------------------------------------------